 1                                                                         Judge Richard A. Jones
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                         SEATTLE
 8

 9
     UNITED STATES OF AMERICA,                        )
                                                      )   No. CR15-53RAJ
10
                    Plaintiff,                        )
                                                      )   ORDER GRANTING MOTION
11
            vs.                                       )   FOR EARLY TERMINATION
                                                      )   OF SUPERVISED RELEASE
12
     DESHAWN ALONZO BROOKS,                           )
                                                      )
13                  Defendant.                        )
                                                      )
14
            THIS MATTER has come before the Court on Defendant’s motion to terminate
15
     his remaining period of supervised release. The Court has reviewed the motion, records,
16
     and files herein, as well as the factors set forth in 18 U.S.C. § 3553(a).
17
            IT IS NOW ORDERED that Defendant’s Motion for Early Termination of
18   Supervised Release (Dkt. #40) is GRANTED and his term of supervised release is
19   terminated effective immediately pursuant to 18 U.S.C. § 3583(e).

20          DATED this 31st day of January, 2019.

21

22
                                                           A
23                                                         The Honorable Richard A. Jones
                                                           United States District Judge
24

25




      ORDER FOR TERMINATION
      OF SUPERVISED RELEASE
      (DeShawn Alonzo Brooks; CR15-059RAJ) – Page 1
